Citation Nr: 0513219	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for recurrent bilateral 
migratory thrombophlebitis of the lower extremities, with 
varicosities below the knee, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from September 1976 
to July 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002), 38 C.F.R. § 
20.900(c) (2002), the Chairman of the board has granted a 
motion for advancement on the docket in this case due to the 
veteran's severe financial hardship.

When the veteran's case was before the Board in September 
2003, it was remanded for additional development of the 
record.  It was returned to the Board in April 2005 for 
appellate consideration.


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's thrombophlebitis is manifested by 
persistent edema and stasis pigmentation of the lower legs, 
with no evidence of subcutaneous induration or persistent 
ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for thrombophlebitis 
of the right lower extremity have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 7120, 
7122 (1997 and 2004).

2.  The criteria for a 40 percent rating for thrombophlebitis 
of the left lower extremity have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 7120, 
7122 (1997 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in June 
2002, after the enactment of the VCAA.

A Statement of the Case, issued in September 2002, provided 
notice to the veteran of the evidence necessary to support 
his claim of entitlement to service connection for his low 
back disability.  Supplemental statements of the case dated 
in January 2003, February 2003, and January 2005 also 
provided notice to the veteran of the evidence of record 
regarding his claim.

Moreover, letters dated in July 2002, August 2002, and April 
2004 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's September 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Moreover, the veteran has been afforded VA examinations of 
his service-connected disability.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Service connection for thrombophlebitis of the lower 
extremities was granted in January 1995.  The veteran 
submitted the instant claim for increase in June 2002.  

A VA orthopedic examination was conducted in July 2002.  The 
examiner noted that deep venous thrombosis had occurred 
during a period when the veteran's right leg was casted for 
an ankle fracture.  He observed discoloration in both legs.  
In the right leg, there were varicose veins, eczema, but no 
ulceration.  In the left leg, there was no edema, eczema or 
ulceration.

A VA examination pertaining to the veteran's veins was also 
carried out in July 2002.  The examiner noted that the claims 
folder was not available for review.  The veteran's history 
was reviewed.  The veteran reported that he had swelling upon 
standing.  He also complained of pain, relieved by elevation 
of his leg.  He indicated that he took Coumadin and had done 
so since 1978.  He was not wearing supportive stockings.  
There was no ulceration, but eczema was noted.  Discoloration 
and varicose veins of both legs were noted.  Physical 
examination revealed compressible varicose veins at the 
ankles and calves bilaterally.  Eczema was present, but there 
was no ulceration or edema.  The diagnosis was varicose veins 
of both legs.

In a July 2002 rating decision, the RO, in pertinent part, 
continued a 50 percent evaluation for thrombophlebitis of the 
bilateral lower extremities.  In a September 2002 statement 
of the case, the RO explained that the criteria for rating 
the veteran's thrombophlebitis had been revised, and it was 
to his benefit to continue the evaluation under the prior 
criteria.

The veteran testified before a hearing officer at the RO in 
December 2002.  He expressed his belief that his 
thrombophlebitis had become worse, and stated that he stayed 
off his feet as much as possible to avoid pain.  He indicated 
that the disability had affected his employment because he 
could not stand for long periods.  He stated that he was 
trained as a mechanic, but that he could no longer do that 
type of work due to the disability.  He indicated that he had 
persistent swelling, and that he had experienced sores on his 
legs.  He stated that he had been given conflicting guidance 
on whether to wear support stockings.  

In conjunction with his hearing, the veteran submitted 
photographs of his legs as well statements from family 
members and co-workers.  The photographs show sores and 
discoloration on the lower legs.  A statement from the 
veteran's wife indicates that the veteran's disability had 
significantly worsened and that she had observed marked 
increased swelling of the veteran's legs.  The veteran's son 
stated that the veteran could not participate in any sports 
activities with him due to his disability.  Co-workers 
indicated that the veteran had a great deal of pain and that 
he had to sit down at work in effort to alleviate it.  A 
written statement from the veteran indicates that his income 
had decreased because of his disability.

The veteran submitted to a VA examination in December 2002.  
The veteran's claims folder was not available for review.  
The veteran reported that he was on Coumadin.  The examiner 
noted that the veteran had experienced deep vein thrombosis 
and that he had swelling of both legs, but that he did not 
wear support stockings.  Physical examination revealed 
varicose veins in the calves and feet.  Swelling was noted in 
the calves.  The examiner indicated that there was no stasis, 
ulceration or nail growth deformity.  The diagnoses included 
varicose veins and status post deep vein thrombosis.

In a January 2003 letter, the veteran explained that when 
asked about ulcers at the December 2002 examination, he had 
denied such because he thought the examiner had referred to 
stomach ulcers.  He indicated that he had corrected himself 
and indicated that he did in fact suffer from ulceration on 
his legs.  He also pointed to the photographs that had been 
submitted and noted that they demonstrated discoloration of 
the skin on his lower extremities.  

An additional VA examination was conducted in May 2004.  The 
examiner noted that the claims folder was reviewed and that 
he had observed the photographs in the claims folder and that 
they revealed hyperpigmentation and lesions similar to those 
seen on the instant examination.  The veteran reported that 
his right leg was worse than his left, but that he had 
constant swelling of both legs.  He complained of sores that 
took six to eight weeks to heal, and the examiner noted that 
he had experienced no ulcers that required medical treatment.  
The veteran reported pain, fatigue and discoloration of his 
lower extremities.  On physical examination, the right calf 
was noticeably larger than the left.  The veteran had 
tortuous medium sized varicosities on both posterior lower 
legs.  There were superficial varicosities of both feet.  
There were stasis changes with hyperpigmentation on the 
distal half of both lower legs.  There were no ulcers, and 
there was no pitting edema.  The examiner did not visualize 
any eczema.  The veteran did have tenderness on the distal 
medial right lower leg, and both lower legs were taut in the 
calf regions.  The examiner did not detect any subcutaneous 
induration.  The diagnoses were varicose veins of both lower 
legs and stasis changes of both lower legs.  The examiner 
indicated that no ulcerations were identified and that there 
was no evidence of eczema.  He opined that the veteran was 
likely to experience additional functional loss beyond that 
demonstrated clinically due to pain during flare-ups.  He 
estimated that such additional limitation was moderate, or 
perhaps an additional 30 percent.  He also opined that the 
veteran's disability of the lower legs would be expected to 
impact his employment ability in that he could not perform 
climbing or prolonged standing.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  

The veteran's service-connected bilateral thrombophlebitis 
was initially evaluated under 38 C.F.R. § 4.104, Codes 7120 
and 7121 (1997) (effective prior to January 12, 1998).  
Diagnostic Code 7120, for varicose veins, provides for a 50 
percent rating where there are severe varicose veins, 
involving the superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration and no involvement of 
deep circulation.  A 60 percent evaluation is warranted where 
there are findings of severe, pronounced bilateral varicose 
veins with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.

Diagnostic Code 7121, for phlebitis or thrombophlebitis 
(effective prior to January 12, 1998) provides for a 30 
percent evaluation where there is persistent swelling of the 
leg of thigh, increased on standing or walking 1 or 2 hours, 
readily relieved by recumbency.  A 60 percent evaluation is 
appropriate where there is persistent swelling, subsiding 
only very slightly and incompletely with recumbency 
elevation, with pigmentation cyanosis, eczema or ulceration.  
A 100 percent evaluation is warranted where there is massive 
board-like swelling, with severe and constant pain at rest.

On January 12, 1998, the rating criteria for varicose veins 
and phlebitic syndromes of any etiology were revised and are 
found in 38 C.F.R. § 4.104, Code 7120 and 7121 (2004).  Under 
the new version of the code for varicose veins, 20 percent 
rating is warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation applies where there is persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation is 
warranted where there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.  A 100 percent rating is warranted for varicose 
veins where there is massive board-like edema with constant 
pain at rest.  The criteria for post-phlebitis syndrome are 
the same as those for varicose veins.  The regulation notes 
that the evaluations are for involvement of a single 
extremity, and that extremities should be separately 
evaluated and combined under 38 C.F.R. § 4.25, using the 
bilateral factor under § 4.26, if applicable.

Having carefully reviewed the evidence of record, the Board 
has concluded that the veteran's bilateral thrombophlebitis 
is most appropriately evaluated as 40 percent disabling for 
each leg, under the current diagnostic criteria.  In this 
regard, the Board notes that there is medical evidence of 
persistent edema as well as stasis changes of the veteran's 
lower legs.  Although ulceration was not found on the most 
recent VA examination, the examiner in 2004 noted that the 
photographs submitted by the veteran in December 2002 show 
sores on the veteran's legs, as well as stasis pigmentation.  
In any event, ulceration is not required under the criteria 
for a 40 percent evaluation.  Under the regulation, the 40 
percent evaluations for the veteran's bilateral 
thrombophlebitis will be combined pursuant to § 4.25, which 
results in a 60 percent evaluation.  Under § 4.26, an 
additional 10 percent is added, resulting in a 70 percent 
evaluation for the bilateral thrombophlebitis.

The Board has also considered whether higher ratings are 
available for this disability.  However, the evidence does 
not demonstrate that the veteran suffers from persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration, which is required for a 60 
percent evaluation under the current diagnostic criteria.  
Accordingly, the Board concludes that the veteran's 
thrombophlebitis is most appropriately evaluated as 40 
percent disabling for each leg under the current criteria for 
post-phlebitic syndrome.




ORDER

Entitlement to a separate 40 percent evaluations for 
thrombophlebitis of the right and left lower extremities is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


